

116 HR 3896 IH: Protection of American Jobs in Cross-Border Rail Operations With Mexico Act
U.S. House of Representatives
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3896IN THE HOUSE OF REPRESENTATIVESJuly 23, 2019Mr. Lipinski (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to provide that only citizens or nationals of the United
			 States may operate trains within the United States that originate in
			 Mexico.
	
 1.Short titleThis Act may be cited as the Protection of American Jobs in Cross-Border Rail Operations With Mexico Act. 2.FindingsCongress finds the following:
 (1)The country of Mexico prohibits Americans from serving as crews on railroad trains in Mexico. (2)The rail safety laws and regulations of Mexico, and the requirements for certification of Mexican railroad operating crews, are far less stringent than those of the United States.
 (3)A reciprocal restriction on Mexican nationals crewing trains in the United States will protect the work and jobs of American rail workers, protect the safety of Americans living and working in proximity to railroad tracks in the United States that are used for cross-border rail operations with Mexico, and promote otherwise fair and equitable labor conditions.
			3.Crew requirements for trains originating in Mexico
 (a)In generalSubchapter II of chapter 201 of title 49, United States Code, is amended by adding at the end the following:
				
 20169.Crew requirements for trains originating in MexicoTrains originating in Mexico may only be operated in the United States by crews comprised entirely of citizens or nationals of the United States..
 (b)Regulations requiredNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall issue such regulations as are necessary to carry out the amendments made by this Act.
 (c)Conforming amendmentThe table of sections for subchapter II of chapter 201 of title 49, United States Code, is amended by adding at the end the following:
				
					
						20169. Crew requirements for trains originating in Mexico..
			